Plaintiff in error, Henry Andrews, was convicted in the district court of Choctaw county on a change of venue from McCurtain county of the crime of robbery. The information charges that in McCurtain county, on or about the 11th day of May, 1917, he did unlawfully and feloniously and by means of force and fear take from the possession of Louis Kirk the sum of $773.50. The jury fixed his punishment at imprisonment in the penitentiary for the term of 20 years. From the judgment rendered on the verdict on the 31st day of October, 1917, an appeal was taken by filing in this court May 1, 1918, a petition in error with case-made.
Plaintiff in error has filed a motion to dismiss his appeal, signed by himself and acknowledged before J.G. Duncan, a notary public in and for Pittsburg county, which motion is allowed, and the appeal herein is dismissed.